Citation Nr: 1727239	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-04 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993 and from May 1995 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of that proceeding is associated with the record.  

In October 2015 and August 2016, the Board remanded the claim for further development.  The case has since been returned to the Board for appellate review.  
 
The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for diabetes mellitus.  However, in an August 2012 rating decision, the RO granted service connection for that disability.  The AOJ's grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, that matter is no longer on appeal, and no further consideration is necessary.

The Board also notes that, in July 2017, the RO separately adjudicated and denied claims for service connection for muscle and joint pain, to include as due to an undiagnosed illness.  However, to date, the Veteran has not submitted a notice of disagreement.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board notes that additional VA medical records have been associated with the VBMS file since the April 2017 supplemental statement of the case (SSOC).  However, as discussed below, the AOJ will have the opportunity to review these records on remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the August 2016 Board remand, the Veteran was afforded a VA examination in connection with his claim in August 2016, and a VA medical opinion was obtained in February 2017.  The Veteran was subsequently afforded VA examinations in June 2017 in connection with his separate claims for service connection for joint and muscle disorders, and a medical opinion was obtained in July 2017.     

The August 2016 VA examiner diagnosed the Veteran with degenerative disc disease, spondylolysis of the lumbar spine at L5, and spondylolisthesis of the lumbar spine at L5-S1.  The examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner did not address the Veteran's lay testimony regarding his ongoing symptoms of back pain since service, as directed in the October 2015 and August 2016 Board remands.  Moreover, although the examiner indicated that he reviewed the Veteran's private treatment records from Dr. L. (initials used to protect privacy), he did not address whether the diagnoses of lumbar back strains noted therein resolved or were incorrectly diagnosed.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The AOJ subsequently obtained a VA medical opinion in February 2017.  The examiner opined that the Veteran's lumbar degenerative disc disease and grade I spondylolisthesis were less likely than not related to his lumbar strain during service.  However, the opinion did not address the Veteran's diagnosis of spondylolysis of the lumbar spine.  Moreover, the opinion appears internally inconsistent.  In this regard, the examiner stated that she considered the Veteran's testimony from the July 2015 hearing regarding his ongoing symptoms of back pain since service.  However, she subsequently indicated that the Veteran's recurrence of pain occurred in 2009. 

The Board notes that the Veteran also underwent VA examinations in connection with his separate claims for service connection for muscle and joint pain.  The June 2017 VA examination noted that December 2015 x-ray findings showed straightening of the lumbar lordosis, levoscoliosis, anterolisthesis of L5 on S1, pars defect at the level of L5 bilaterally, and a vacuum phenomena at the level of L5-S1 with sclerotic changes.  Subsequently, in a July 2017 examination report, the examiner diagnosed the Veteran with developmental pars defects of the lumbar spine with secondary degenerative disease at L5-S1 and indicated that the condition was congenital.  The examiner opined that the Veteran's back disorder was less likely than not caused by or related to Gulf War environmental exposure.  Rather, he opined that the Veteran's back disorder was more likely than not caused by or related to a developmental condition.  

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9.  The July 2017 examiner indicated that the Veteran's bilateral pars defects of the lumbar spine with secondary degenerative disease at L5-S1 were congenital; however, it is unclear whether either or both of these conditions are congenital defects.  Moreover, the examiner did not address whether there was a superimposed disease or injury that occurred during service.  

For these reasons, the Board finds that a remand is necessary in order to clarify the nature and etiology of the Veteran's current back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, the record reflects that the AOJ requested that the Veteran complete the necessary authorization for VA to obtain records from his private physician.  See August 2016 notification letter; August 2016 report of general contact.  In May 2017, the Veteran reported that he submitted authorization for VA to obtain his private treatment records from Dr. L. (initials used to protect privacy).  The Board notes that the Veteran previously submitted an authorization form for VA to obtain treatment records from Dr. L. in January 2010, and the claims file reflects that private treatment records were associated with the claims file at that time.  However, the Veteran has reported that he received ongoing private medical treatment, and the record does not contain an updated authorization form.  Therefore, on remand, the AOJ should afford the Veteran another opportunity to submit authorization to obtain his private treatment records.

Moreover, the June 2017 VA examination report referenced a December 4, 2015, lumbar spine x-ray; however, the Board notes that the x-ray report does not appear to be associated with the claims file.  Therefore, the AOJ should obtain any outstanding VA medical records.  

Lastly, the Board notes that additional evidence has been associated with the claims file since the April 2017 SSOC, including VA medical records and June 2017 VA examination reports.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a back disorder.  A specific request should be made for updated authorization to obtain records from Dr. L.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Atlanta VAMC dated from December 2016 to the present; a December 4, 2015, lumbar spine x-ray report; and any other records dated from June 2017 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify any back disorders that have been present at any point since the Veteran filed his claim in July 2007, such as a lumber strain, degenerative disc disease, degenerative joint disease, levoscoliosis, spondylolysis, spondylolisthesis, and/or bilateral pars defects.  If any previously diagnosed disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified, the examiner should indicate whether the disorder is a congenital defect or disease. 

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(a)  For each current back disorder that is a congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during the Veteran's active duty service from October 1989 to October 1993 and from May 1995 to May 1998.  

(b)  For each current back disorder that is a congenital disease or not a congenital defect, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's active duty service. 

If so, the examiner should state whether there was an increase in the severity of the disorder during the Veteran's active duty service.  If the evidence reflects such an increase, the examiner should indicate whether the increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(c)  If the examiner determines that the back disorder is not a congenital defect and did not clearly and unmistakably preexist the Veteran's active duty service, he or she should state whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to active duty service. 

In rendering his or her opinion, the examiner should address the following: 1) the Veteran's service treatment records, including the March 1998 separation examination that noted low back pain; 2) the Veteran's testimony from the July 2015 hearing regarding his symptoms of back pain since service; 3) the June 2009 and July 2009 private medical records from Dr. L. that noted assessments of low back strains; and 4) the VA examination findings and opinions of record, including the December 2015, August 2016, February 2017, June 2017, and July 2017 VA examination reports.   

(The term "clear and unmistakable" means that the evidence is undebatable.)  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence. 

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

